              Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 1 of 24




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  TOMAS SAPON, individually and on behalf
  of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                    -against-
                                                             COLLECTIVE ACTION UNDER
  KDD RESTAURANT GROUP LLC (D/B/A                                 29 U.S.C. § 216(b)
  MAKANA), DAVID CHAN, and DAVID
  HOM,                                                                  ECF Case

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Tomas Sapon (“Plaintiff Sapon” or “Mr. Sapon”), individually and on behalf of

 others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon

 his knowledge and belief, and as against KDD Restaurant Group LLC (d/b/a Makana),

 (“Defendant Corporation”), David Chan and David Hom, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Sapon is a former employee of Defendants KDD Restaurant Group LLC

(d/b/a Makana), David Chan, and David Hom.

       2.         Defendants own, operate, or control a Hawaiian restaurant, located at 161 West

106th Street, New York, NY 10025 under the name “Makana”.
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 2 of 24




       3.      Upon information and belief, individual Defendants David Chan and David Hom,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Sapon was employed as a delivery worker at the restaurant located at 161

West 106th Street, New York, NY 10025.

       5.      Plaintiff Sapon was ostensibly employed as a delivery worker. However, at all

relevant times, he was required to spend a considerable part of his work day performing non-tipped

duties, including but not limited to preparing food and mopping the restaurant (hereafter the “non-

tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Sapon worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Sapon appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Sapon the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       9.      Defendants employed and accounted for Plaintiff Sapon as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.

       10.     Regardless, at all relevant times, Defendants paid Plaintiff Sapon at a rate that was

lower than the required tip-credit rate.




                                                   -2-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 3 of 24




       11.        However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Sapon’s non-tipped duties exceeded 20% of each workday, or 2 hours per

day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       12.        Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Sapon’s actual duties in payroll records by designating him as a delivery worker

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Sapon at the

minimum wage rate and enabled them to pay him at the tip-credit rate (which they still failed to do).

       13.        In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiff Sapon’s and other tipped employees’ tips and made unlawful deductions from Plaintiff

Sapon’s and other tipped employees’ wages.

       14.        Defendants’ conduct extended beyond Plaintiff Sapon to all other similarly situated

employees.

       15.        At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Sapon and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       16.        Plaintiff Sapon now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.



                                                   -3-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 4 of 24




       17.     Plaintiff Sapon seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Sapon’s state law claims under 28 U.S.C.

§ 1367(a).

       19.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Hawaiian restaurant located in this district. Further, Plaintiff Sapon was employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       20.     Plaintiff Tomas Sapon (“Plaintiff Sapon” or “Mr. Sapon”) is an adult individual

residing in Bronx County, New York.

       21.     Plaintiff Sapon was employed by Defendants at Makana from approximately

February 2016 until on or about March 2020.

       22.     Plaintiff Sapon consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants




                                                  -4-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 5 of 24




       23.     At all relevant times, Defendants owned, operated, or controlled a Hawaiian

restaurant, located at 161 West 106th Street, New York, NY 10025 under the name “Makana”.

       24.     Upon information and belief, KDD Restaurant Group LLC (d/b/a Makana) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 161 West 106th Street, New

York, NY 10025.

       25.     Defendant David Chan is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant David Chan is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant David Chan

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Sapon, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       26.     Defendant David Hom is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant David Hom is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant David Hom

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Sapon, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                  -5-
                Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 6 of 24




                                      FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          27.     Defendants operate a Hawaiian restaurant located in the Upper West Side of

Manhattan.

          28.     Individual Defendants, David Chan and David Hom, possess operational control over

Defendant Corporation, possess ownership interests in Defendant Corporation, and control

significant functions of Defendant Corporation.

          29.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          30.     Each Defendant possessed substantial control over Plaintiff Sapon’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Sapon, and all similarly situated individuals,

referred to herein.

          31.     Defendants jointly employed Plaintiff Sapon (and all similarly situated employees)

and are Plaintiff Sapon’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          32.     In the alternative, Defendants constitute a single employer of Plaintiff Sapon and/or

similarly situated individuals.

          33.     Upon information and belief, Individual Defendants David Chan and David Hom

operate Defendant Corporation as either an alter ego of themselves and/or failed to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:




                                                    -6-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 7 of 24




              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       34.     At all relevant times, Defendants were Plaintiff Sapon’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Sapon, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Sapon’s services.

       35.     In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -7-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 8 of 24




       36.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       37.       Plaintiff Sapon is a former employee of Defendants who ostensibly was employed as

a delivery worker. However, at all relevant times, he spent over 20% of each shift performing the

non-tipped duties described above.

       38.       Plaintiff Sapon seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                         Plaintiff Tomas Sapon

       39.       Plaintiff Sapon was employed by Defendants from approximately February 2016

until on or about March 2020.

       40.       Defendants ostensibly employed Plaintiff Sapon as a delivery worker.

       41.       However, at all relevant times, Plaintiff Sapon was also required to spend a

significant portion of his work day performing the non-tipped duties described above.

       42.       Although Plaintiff Sapon ostensibly was employed as a delivery worker, at all

relevant times, he spent over 20% of each day performing non-tipped work throughout his

employment with Defendants.

       43.       Plaintiff Sapon regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       44.       Plaintiff Sapon’s work duties required neither discretion nor independent judgment.

       45.       Throughout his employment with Defendants, Plaintiff Sapon regularly worked in

excess of 40 hours per week.



                                                   -8-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 9 of 24




       46.     From approximately February 2016 until on or about March 2016, Plaintiff Sapon

worked from approximately 5:00 p.m. until on or about 10:00 p.m. or 10:15 p.m., 5 days per week

(typically 25 to 26.25 hours per week).

       47.     From approximately March 2016 until on or about May 2017, Plaintiff Sapon worked

from approximately 11:30 a.m. until on or about 10:00 p.m. to 10:15 p.m., 5 days per week and from

approximately 5:00 p.m. until on or about 10:00 p.m. to 10:15 p.m., 1 day per week (typically 57.5

to 59 hours per week).

       48.     From approximately May 2017 until on or about March 2020, Plaintiff Sapon worked

from approximately 11:00 a.m. until on or about 10:00 p.m. to 10:15 p.m., 5 days per week and from

approximately 5:00 p.m. until on or about 10:00 p.m. or 10:15 p.m., 1 day per week (typically 60 to

61.5 hours per week).

       49.     Throughout his employment, Defendants paid Plaintiff Sapon his wages in cash.

       50.     From approximately February 2016 until on or about March 2016, Defendants paid

Plaintiff Sapon $25 per shift.

       51.     From approximately March 2016 until on or about May 2017, Defendants paid

Plaintiff Sapon $80 per shift when he worked a full day and $40 per shift when he worked half a

day.

       52.     From approximately May 2017 until on or about March 2020, Defendants paid

Plaintiff Sapon $50 per shift when he worked a full day and $25 per shift when he worked half a

day.

       53.     Plaintiff Sapon’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.




                                                -9-
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 10 of 24




       54.      For example, Defendants required Plaintiff Sapon to work an additional 15 minutes

past his scheduled departure time regularly, and did not pay him for the additional time he worked.

       55.      Defendants never granted Plaintiff Sapon any breaks or meal periods of any kind.

       56.      Plaintiff Sapon was never notified by Defendants that his tips were being included as

an offset for wages.

       57.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Sapon’s wages.

       58.      Defendants withheld a portion of Plaintiff Sapon’s tips; specifically, Defendants

withheld a percentage of the tips customers making orders through Seamless Web wrote in for

Plaintiff Sapon.

       59.      With the exception of approximately 2 months in 2016, Plaintiff Sapon was not

required to keep track of his time, nor to his knowledge, did the Defendants utilize any time tracking

device such as punch cards, that accurately reflected his actual hours worked.

       60.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Sapon regarding overtime and wages under the FLSA and NYLL.

       61.      Defendants did not provide Plaintiff Sapon an accurate statement of wages, as

required by NYLL 195(3).

      62.       Defendants did not give any notice to Plaintiff Sapon of his rate of pay, employer’s

regular pay day, and such other information as required by NYLL §195(1).

      63.       Defendants required Plaintiff Sapon to purchase “tools of the trade” with his own

funds—including an electric bicycle, 2 helmets, and expenses for bicycle supplies.

                                  Defendants’ General Employment Practices




                                                 - 10 -
            Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 11 of 24




      64.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Sapon (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      65.      Plaintiff Sapon was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      66.      Defendants’ pay practices resulted in Plaintiff Sapon not receiving payment for all

his hours worked, and resulted in Plaintiff Sapon’s effective rate of pay falling below the required

minimum wage rate.

      67.      Defendants habitually required Plaintiff Sapon to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      68.      At all relevant times, Defendants required Plaintiff Sapon and all other delivery

workers to perform general non-tipped tasks in addition to their primary duties as delivery workers.

      69.      Plaintiff Sapon and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although at all relevant times, their actual duties included a

significant amount of time spent performing the non-tipped duties outlined above.

      70.      Plaintiff Sapon’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      71.      Plaintiff Sapon and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.




                                                    - 11 -
            Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 12 of 24




      72.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Sapon’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      73.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      74.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Sapon and other tipped workers as tipped employees, and paid them at a rate that was lower than the

lower tip-credit rate when they should have classified them as non-tipped employees and paid them

at the minimum wage rate.

      75.      Defendants failed to inform Plaintiff Sapon who received tips that Defendants

intended to take a deduction against Plaintiff Sapon’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      76.      Defendants failed to inform Plaintiff Sapon who received tips, that his tips were being

credited towards the payment of the minimum wage.

      77.      Defendants failed to maintain a record of tips earned by Plaintiff Sapon who worked

as a delivery worker for the tips he received.

      78.      As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiff Sapon who received tips, by engaging in a pattern, practice, and/or policy

of violating the FLSA and the NYLL. This policy and pattern or practice included depriving delivery

workers of a portion of the tips earned during the course of employment.



                                                 - 12 -
            Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 13 of 24




      79.      Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      80.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit and pay them the full hourly minimum wage.

      81.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      82.      Defendants paid Plaintiff Sapon his wages in cash.

      83.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      84.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Sapon (and similarly situated individuals) worked, and

to avoid paying Plaintiff Sapon properly for his full hours worked.

      85.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      86.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Sapon and other similarly situated former workers.

      87.      Defendants failed to provide Plaintiff Sapon and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that



                                                - 13 -
            Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 14 of 24




payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      88.      Defendants failed to provide Plaintiff Sapon and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      89.       Plaintiff Sapon brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      90.      At all relevant times, Plaintiff Sapon and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay



                                                  - 14 -
                Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 15 of 24




at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      91.          The claims of Plaintiff Sapon stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      92.          Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      93.          At all times relevant to this action, Defendants were Plaintiff Sapon’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Sapon (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      94.          At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      95.          Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          96.      Defendants failed to pay Plaintiff Sapon (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      97.          Defendants’ failure to pay Plaintiff Sapon (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      98.          Plaintiff Sapon (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                    - 15 -
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 16 of 24




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      99.       Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      100.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Sapon (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      101.      Defendants’ failure to pay Plaintiff Sapon (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      102.      Plaintiff Sapon (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      103.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      104.      At all times relevant to this action, Defendants were Plaintiff Sapon’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Sapon, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      105.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Sapon less than the minimum wage.

      106.      Defendants’ failure to pay Plaintiff Sapon the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                 - 16 -
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 17 of 24




      107.      Plaintiff Sapon was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      108.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      109.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Sapon overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      110.      Defendants’ failure to pay Plaintiff Sapon overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      111.      Plaintiff Sapon was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      112.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      113.      Defendants failed to pay Plaintiff Sapon one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Sapon’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      114.      Defendants’ failure to pay Plaintiff Sapon an additional hour’s pay for each day

Plaintiff Sapon’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.



                                                 - 17 -
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 18 of 24




      115.      Plaintiff Sapon was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      116.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      117.      Defendants failed to provide Plaintiff Sapon with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      118.      Defendants are liable to Plaintiff Sapon in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      119.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      120.      With each payment of wages, Defendants failed to provide Plaintiff Sapon with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay



                                                 - 18 -
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 19 of 24




and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      121.      Defendants are liable to Plaintiff Sapon in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      122.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      123.      Defendants required Plaintiff Sapon to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      124.      Plaintiff Sapon was damaged in an amount to be determined at trial.

                                   NINTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      125.      Plaintiff Sapon repeats and realleges all paragraphs above as though fully set forth

herein.

      126.      At all relevant times, Defendants were Plaintiff Sapon’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.




                                                 - 19 -
             Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 20 of 24




      127.      New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities

received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.

      128.      Defendants unlawfully misappropriated a portion of Plaintiff Sapon’s tips that were

received from customers.

      129.      Defendants knowingly and intentionally retained a portion of Plaintiff Sapon’s tips

in violations of the NYLL and supporting Department of Labor Regulations.

      130.      Plaintiff Sapon was damaged in an amount to be determined at trial.




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Sapon respectfully requests that this Court enter judgment against

 Defendants by:

         (a)       Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)       Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Sapon and the FLSA Class

 members;

         (c)       Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Sapon and the FLSA Class members;



                                                  - 20 -
         Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 21 of 24




       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Sapon’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Sapon and the FLSA Class members;

       (f)     Awarding Plaintiff Sapon and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Sapon and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Sapon;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Sapon;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Sapon;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Sapon’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Sapon;



                                               - 21 -
         Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 22 of 24




       (m)     Awarding Plaintiff Sapon damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Sapon damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Sapon liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Sapon and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Sapon and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Sapon demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       October 3, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.



                                                - 22 -
Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 23 of 24




                            By:              /s/ Michael Faillace
                                      Michael Faillace [MF-8436]
                                      60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiff




                             - 23 -
Case 1:20-cv-08238-JPC Document 1 Filed 10/03/20 Page 24 of 24
